03/08/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0099


                                       OP 22-0099
                                       OP 22-0100


 STATE OF MONTANA, DEPARTMENT OF
 PUBLIC HEALTH AND HUMAN SERVICES,
 CHILD AND FAMILY SERVICES DIVISION,
                                                                   IHILED
                Petitioner,
                                                                    MAR -0 8 2022
                                                                   Bowan   Greenwood
         v.                                                      Clerk of supreme Court
                                                               -    state or Mnntana


 MONTANA EIGHTH JUDICIAL DISTRICT,
 CASCADE COUNTY, HON. ELIZABETH A.
 BEST, Presiding,
            Respondent.
                                                                      ORDER


D.H.,

                Petitioner,

        v.

MONTANA EIGHTH JUDICIAL DISTRICT,
CASCADE COUNTY, HON. ELIZABETH A..
BEST, Presiding,

                Respondent.




        Petitioner State of Montana, Department of Public Health and Human Services,
Child and Family Services Division (DPHHS), and Petitioner D.H., via their respective
counsel, have each petitioned this Court for a writ of supervisory control, pursuant to
Article II, Section 2(2), of the Montana Constitution and M. R. App. P. 14(3), to vacate the
January 12, 2022 Order Granting Youths' and GAL's Motion to Amend Petitions and to
strike the January 20, 2022 Amended Petition to Terminate Parental Rights of Birth Mother
in the Eighth Judicial District Court, Cascade County, Cause Nos. BDN-18-208 and
BDN-18-208.
       The underlying matters are dependent neglect proceedings under Title 41,
Chapter 3, of the Montana Code Annotated. In these cases, the attorney and guardian ad
litem representing the adjudicated youths moved the District Court to amend petitions for
temporary legal custody to petitions for termination of parental rights over the objections
of DPHES and D.H., the youths' birthmother. The court found probable cause to support
the filing of petitions to terminate D.H.'s parental rights, and because DPHHS refused to
file the petition, the District Court signed and filed a petition to terminate the birthmother's
parental rights in each case. In their respective Petitions before this Court, DPHHS and
D.H. assert that the District Court had no basis in law to grant the motion to amend and to
sign and file the amended petitions for termination.
       Having reviewed the Petitions and the challenged Orders, this Court deems it
appropriate to obtain a summary response.            We have further determined that the
proceedings in the District Court shall be stayed pending our decision on the Petitions.
Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the Eighth Judicial District Court and the youths, by and
through their attorney, or both, are each granted until March 29, 2022, to prepare, file, and
serve a response(s) to the petitions for writ of supervisory control.
       IT IS FURTHER ORDERED that the proceedings in the underlying case are
STAYED pending this Court's decision on the Petitions.
       The Clerk is directed to provide immediate notice of this Order to counsel for each
Petitioner, all counsel of record in the Eighth Judicial District Court, Cascade County,
Cause Nos. BDN-18-208 and BDN-18-208, and the Honorable Elizabeth A. Best,
presiding.
       DATED this ct( day of March, 2022.



                                                                  Chief Justice

                                               2
    ,4,./J,..
         5%

       Justices




3